Citation Nr: 0734638	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an earlier effective date for the payment of 
accrued benefits prior to November 5, 2003 for service 
connection for malignant mesenchymal neoplasm and the 
associated grant of special monthly compensation for aid and 
attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

Appellant is the surviving spouse of the veteran who is 
reported to have had active service from January 1968 to 
January 1972, and from January 1974 to January 1990.  The 
record reflects that the veteran died in May 2004.  

The Board further notes that the veteran had other claims 
pending at the time of death that were adjudicated for 
accrued benefits purposes in a June 2004 rating action.  
However, following the filing of a notice of disagreement in 
December 2004 and the issuance of a statement of the case in 
May 2005, the claims folder does not reflect that appellant 
ever filed a timely substantive appeal as to the June 2004 
rating decision.  Consequently, the Board finds that these 
additional claims are not subjects for current appellate 
consideration.


FINDINGS OF FACT

1.  There was no treatment record or other document that can 
serve as the basis for an informal claim for service 
connection for malignant mesenchymal neoplasm prior to 
November 5, 2003.

2.  There was no medical evidence of a diagnosis of malignant 
mesenchymal neoplasm that was of record prior to the 
veteran's claim of November 5, 2003.


CONCLUSION OF LAW

An effective date prior to November 5, 2003 for service 
connection for malignant mesenchymal neoplasm and the 
associated grant of special monthly compensation for aid and 
attendance for accrued benefits purposes is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5110, 5121 
(West 2002); 38 C.F.R. §§ 3.155, 3.303, 3.307, 3.309, 3.400, 
3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, appellant has been sufficiently advised of 
the evidence necessary to substantiate her claim.  

First, prior to the rating decision that originally assigned 
the November 5, 2003 effective date for the grant of service 
connection for malignant mesenchymal neoplasm (soft tissue 
sarcoma), the appellant was advised in a June 2004 letter of 
the diagnoses entitled to application of the presumptive 
provisions relating to Agent Orange exposure, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and appellant in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the June 2004 
letter did not address the evidence necessary to substantiate 
the appellant's claim for accrued benefits, the May 2005 
rating action advised appellant that the effective date of 
November 5, 2003 was being assigned based upon the date of 
claim in accordance with 38 C.F.R. § 3.400 (2007), and there 
were subsequent readjudications of this issue in the January 
2006 statement of the case and July 2006 supplemental 
statement of the case.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Appellant was also advised of the bases for 
assigning effective dates in a letter dated in March 2007.  
Id.  

Moreover, with the exception of VA records, a claim for 
accrued benefits is based on the evidence of record at the 
time of the veteran's death, so there would be no basis to 
develop the claim on an evidentiary basis.  

Although neither the June 2004 nor March 2007 VCAA notice 
letters specifically requested that appellant provide any 
evidence in appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), her understanding of what was needed to substantiate 
her claim was demonstrated at her hearing before the Board in 
May 2007, and as demonstrated from the foregoing 
communications from the regional office (RO), the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to her claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the appellant.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Therefore, the remand of this 
claim for further notice and/or development under the VCAA 
would be an unnecessary use of VA time and resources.  



II.  Entitlement to an Effective Date Earlier than November 
5, 2003 for the Grant of Service Connection for Malignant 
Mesenchymal Neoplasm for Accrued Benefits Purposes

At the time of the veteran's death, the veteran had a pending 
claim for service connection for soft-tissue sarcoma as 
related to herbicide exposure during service.  Although the 
veteran's claims terminated with his death, a qualified 
survivor can, to a limited extent, carry on a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  An 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.1000 (2007).  In this case, the 
appellant timely filed her claim for accrued benefits in May 
2004.  Service connection for malignant mesenchymal neoplasm 
based on exposure to Agent Orange was subsequently granted in 
a May 2005 rating decision, effective from the date of the 
veteran's claim, November 5, 2003.  The appellant seeks an 
earlier effective date for a grant of service connection 
essentially based on the existence of relevant informal 
claims beginning in September 2001 for an increased rating 
for the veteran's service-connected left inguinal hernia 
which she contends is related to the development of malignant 
mesenchymal neoplasm.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

The accrued benefits claims are derivative of the veteran's 
claims and the appellant takes the veteran's claims as they 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F. 3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F. 3d 
1296 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the 
evidence in the file at the veteran's date of death.  See 38 
C.F.R. § 3.1000(a).  "Evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the veteran's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
order to show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2007).  The Board does not dispute that the veteran 
developed a cancer that was among those listed under 
38 C.F.R. § 3.309(e).

The law and regulations concerning effective dates state 
that, except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For direct service connection, 
the effective date is the day following separation from 
service or date entitlement arose if the claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i).  

The provisions of 38 C.F.R. § 3.155 (2007), provide that: (a) 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if an informal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it (the formal claim) will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Service records do not reflect any relevant complaints, 
treatment, or diagnoses other than treatment for left 
inguinal hernia for which the veteran was service connected.  
There were also no relevant post-service medical findings or 
diagnoses at the time of the veteran's death in May 2004, 
dated earlier than an October 20, 2003 private medical record 
diagnosis of malignant tissue most consistent with sarcoma 
suggestive of fibrous histiocytoma that formed the basis for 
the veteran's claim filed on November 5, 2003.  

The Board further notes that at the time of the veteran's 
death, the veteran's assertions that he was exposed to Agent 
Orange while on temporary duty at Johnston Atoll in May 1982 
had not yet been corroborated by any official government 
source.

Since the veteran's November 5, 2003 claim for service 
connection for soft-tissue sarcoma was an original claim for 
compensation, November 5, 2003 is the appropriate effective 
date.  38 U.S.C.A. § 3.400(b)(2)(i).  There exists no legal 
authority for the Board to grant an effective date for 
compensation for malignant mesenchymal neoplasm prior to the 
date of receipt of the claim; namely, November 5, 2003.  The 
Board can find no legal authority to support appellant's 
contention that an earlier effective date is warranted 
because the veteran had pursued earlier claims for increased 
ratings for his service-connected left inguinal hernia that 
was related to the development of his cancer.  As was noted 
above, at the time of the veteran's death, the earliest 
diagnosis that formed the basis of his claim was dated in 
October 2003, and the Board can find no informal claim dated 
earlier than November 5, 2003, that sought service-connection 
for malignant mesenchymal neoplasm or other soft-tissue 
sarcoma.  38 C.F.R. § 3.155.  

The Board has considered entitlement to an earlier effective 
date of October 20, 2003, the date of the private medical 
report that formed the basis for the November 5, 2003 claim, 
but finds that even this cannot serve as an effective date 
due to the fact that the veteran's claim was an original 
application for compensation.  See 38 C.F.R. § 3.157 (2007).  
In addition, even if it was not an original claim, the 
effective date for an informal claim that is established by a 
private medical record is based on the date of receipt, not 
the date of the record itself.  See 38 C.F.R. § 3.157 (2007).  
In summary, the Board is limited to a consideration of the 
evidence in existence at the time of the veteran's death, and 
unfortunately, that evidence does not reflect the existence 
of a disease entitled to service connection as secondary to 
Agent Orange exposure pursuant to 38 C.F.R. § 3.309(e) until 
the veteran's claim of November 5, 2003.  The record also 
does not reflect an earlier unadjudicated informal claim that 
is supported by medical evidence that otherwise links the 
veteran's malignant neoplasm to service, a period of one year 
following service, or his service-connected left inguinal 
hernia.  Accordingly, the Board finds that the preponderance 
of the evidence is against entitlement to an effective date 
earlier than November 5, 2003 for the establishment of 
service connection for malignant mesenchymal neoplasm for 
accrued benefits purposes.

The Board further notes that as the law and not the facts are 
determinative as to the outcome in this matter, the claim 
could alternatively be denied because of the lack of legal 
merit under Sabonis v. Brown, 6 Vet. App. 426 (1994), and 
that no reasonable possibility exists on this record that any 
assistance would aid in the establishment of entitlement to 
the benefit sought.


ORDER

Entitlement to an effective date prior to November 5, 2003, 
for the grant of service connection for malignant mesenchymal 
neoplasm and the associated grant of special monthly 
compensation for aid and attendance for accrued benefits 
purposes is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


